Citation Nr: 0700262	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-18 744	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
30 percent for degenerative disc disease of the cervical 
spine.

3.  Entitlement to an initial disability rating in excess of 
20 percent for chronic lumbosacral strain.

4.  Entitlement to an initial compensable disability rating 
for a healed fracture of the right tibia and fibula.

5.  Entitlement to an initial compensable disability rating 
for the residuals of a puncture wound of the left elbow.

6.  Entitlement to an extension of a temporary total rating 
based on the need for convalescence following cervical spine 
surgery beyond October 8, 2004, pursuant to 38 C.F.R. § 4.30.

7.  Entitlement to service connection for the residuals of a 
left forearm abrasion and left shoulder laceration.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from March 1988 to 
July 1988, from August 1988 20, 1988 to August 21, 1988, and 
from August 1989 to .November 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating actions of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Waco, Texas.  Appeals of 
the decisions were filed by the veteran.


FINDING OF FACT

On November 17, 2006, prior to the promulgation of a decision 
in the appeals, the Board received notification from the 
appellant that he wished to withdraw all issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeals 
submitted by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


